Cuyahoga App. No. 86473, 2006-0hio-1094. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed April 11, 2006:
“Whether the sixth-month residency requirement for jurisdiction set forth in R.C. 3105.03 is a strict test or may a court examine one party’s intent and the other party’s fraudulent inducement in abandoning Ohio as then' domicile.”
Moyer, C.J., Lundberg Stratton and Lanzinger, JJ., dissent.
The conflict cases are McMaken v. McMaken (1994), 96 Ohio App.3d 402, and Heath v. Heath (Mar. 7, 1997), Lucas App. No. L-96-288.